

Exhibit 10.1


FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of
February 15, 2018 (the “Agreement”), is executed by each of the Lenders hereto,
SUNTRUST BANK, as Agent (the “Agent”), COMMUNITY HEALTHCARE OP, LP, a Delaware
limited partnership (the “Borrower”), COMMUNITY HEALTHCARE TRUST INCORPORATED, a
Maryland corporation (the “REIT Guarantor”), the Subsidiary Loan Parties and the
other parties hereto.


WHEREAS, the Borrower, the REIT Guarantor, the financial institutions signatory
thereto and their assignees thereunder (the “Lenders”), the Agent, and the other
parties thereto, have entered into that certain Second Amended and Restated
Credit Agreement dated as of March 29, 2017 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”); and


WHEREAS, the Borrower and REIT Guarantor have requested to waive the Specified
Events of Default (as defined in Section 2 below) and to make certain amendments
to the Credit Agreement and as set forth herein and the Agent and the Lenders
have agreed to such waiver and amendments on the terms and conditions set forth
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Specific Amendments to Credit Agreement. Subject to the satisfaction
of the conditions precedent set forth in Section 3 below, the parties hereto
agree that the Credit Agreement is amended, effective as of November 1, 2017, by
restating Section 6.5. thereof in its entirety as follows:


Section 6.5.    Restricted Payments.


(a)    During each Fiscal Quarter ending (1) December 31, 2017, March 31, 2018
and June 30, 2018, the REIT Guarantor and the Borrower shall not, and shall not
permit any of their respective Subsidiaries to, make any Restricted Payments
during such period in excess of the greater of (i) $7,500,000 and (ii) the
amount required for the REIT Guarantor to maintain its status as a REIT and (2)
September 30, 2018 and December 31, 2018, the REIT Guarantor and the Borrower
shall not, and shall not permit any of their respective Subsidiaries to, make
any Restricted Payments during such period in excess of the greater of
(i) $8,000,000 and (ii) the amount required for the REIT Guarantor to maintain
its status as a REIT; and


(b)    On and at all times after January 1, 2019, the REIT Guarantor and the
Borrower shall not, and shall not permit any of their respective Subsidiaries
to, make any Restricted Payments during the Applicable Period most recently
ended in excess of the greater of (i) 95.0% of Funds From Operations of the REIT
Guarantor for such Applicable Period and (ii) the amount required for the REIT
Guarantor to maintain its status as a REIT.


Notwithstanding the foregoing, (i) but subject to the following clause (ii), if
a Default or Event of Default exists, the REIT Guarantor and the Borrower shall
not, and shall not permit any of their respective Subsidiaries to, make any
Restricted Payments in excess of the amount permitted pursuant to the foregoing
clauses (a)(1)(ii), (a)(2)(ii) and (b)(ii) and (ii) if an Event of Default
specified in Section 8.1(a), (b), (g), (h), or (i) shall exist, or if as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated, the REIT Guarantor and the Borrower shall not, and shall
not permit any Subsidiary to, make any Restricted Payments to any Person other
than to the Borrower or any Subsidiary Loan Party.


Section 2. Limited Waiver. Subject to the satisfaction of the conditions
precedent set forth in Section 3 below, the Lenders party hereto hereby waive,
effective as of the date and time the Specified Events of Default are deemed to
have occurred, any and all Events of Default arising under Section 8.1.(d) of
the Credit Agreement by




--------------------------------------------------------------------------------




virtue of (i) the Borrower and REIT Guarantor making Restricted Payments in
excess of the amount permitted by Section 6.5.(c)(2) of the Credit Agreement (as
in effect immediately prior to this Agreement) and (ii) any failure by the
Borrower and REIT Guarantor to deliver notices to the Agent with respect to the
foregoing under Section 5.2.(a)(i) of the Credit Agreement (collectively, the
“Specified Events of Default”). The Borrower and REIT Guarantor acknowledge and
agree that the waivers contained in this Section 2 shall not waive or amend (or
be deemed to be or constitute an amendment to or waiver of) any other covenant,
term or provision in the Credit Agreement or any other Loan Document or hinder,
restrict or otherwise modify the rights and remedies of the Lenders and the
Agent following the occurrence of any other present or future Default or Event
of Default under the Credit Agreement or any other Loan Document.


Section 3. Conditions Precedent. The effectiveness of this Agreement is subject
to receipt by the Agent of each of the following, each in form and substance
reasonably satisfactory to the Agent:


(a)    a counterpart of this Agreement duly executed by the Borrower, the REIT
Guarantor, the Agent and the Required Lenders;


(b)    a certificate signed by a Responsible Officer and the chief financial
officer of the REIT Guarantor and the Borrower, certifying that, after giving
effect to the transactions contemplated hereby, that (i) no Default or Event of
Default shall be in existence on the date hereof and (ii) each representation
and warranty made or deemed made by the Borrower or any other Loan Party in each
Loan Document to which any such Loan Party is a party is true and correct in all
material respects (or in the case of representations and warranties that are
expressly qualified by a Material Adverse Effect or other materiality qualifier,
in all respects) on the date hereof except to the extent that such
representations and warranties expressly related solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (or in the case of representations and warranties that
are expressly qualified by a Material Adverse Effect or other materiality
qualifier, in all respects) on and as of such earlier date);


(c)    evidence that all fees then due and payable by the Borrower in connection
with this Agreement, together with all other fees, expenses and reimbursement
amounts due and payable to the Agent under Section 9 of this Agreement; and


(d)    such other documents, instruments and agreements as the Agent may
reasonably request.


Section 4. Representations and Warranties. Each Loan Party hereby represents and
warrants as follows:


(a)    at the time of and immediately after giving effect to this Agreement, all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects) on and as of the date of this
Agreement, in each case before and after giving effect thereto, except to the
extent made as of a specific date (in which case such representations and
warranties shall be true and correct in all material respects (or all respects,
as applicable) as of such date);


(b)    the execution, delivery and performance by such Loan Party of this
Agreement are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational and, if required, shareholder,
partner or member action and (i) do not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect and
except for filings necessary to perfect or maintain perfection of the Liens
created under the Loan Documents, (ii) will not violate any Requirement of Law
applicable to the REIT Guarantor, the Borrower or any Subsidiary Loan Party or
any judgment, order or ruling of any Governmental Authority, (iii) will not
violate or result in a default under any Contractual Obligation of the REIT
Guarantor, the Borrower or any Subsidiary Loan Party or give rise to a right
thereunder to require any payment to be made by the REIT Guarantor, the Borrower
or any Subsidiary Loan Party and (iv) will not result in the creation or
imposition of any Lien on any asset of the REIT




--------------------------------------------------------------------------------




Guarantor, the Borrower or any Subsidiary Loan Party, except Liens (if any)
created under the Loan Documents;


(c)     this Agreement has been duly executed and delivered by such Loan Party,
and constitutes a valid and binding obligation of such Loan Party, enforceable
against it in accordance with its terms except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity;
and


(d)     on and as of the date hereof and immediately after giving effect to this
Agreement, no Default or Event of Default exists.


Section 5. No Further Waivers; Ratification of Liability. Except as expressly
waived hereby, the Credit Agreement and each of the other Loan Documents shall
remain in full force and effect in accordance with their respective terms. Each
Loan Party hereby ratifies, confirms and reaffirms its respective liabilities,
payment and performance obligations (contingent or otherwise) and agreements
under the Credit Agreement and the other Loan Documents to which it is a party,
and the liens and security interests granted, created and perfected thereby.
This Agreement shall not constitute a modification of the Credit Agreement or a
course of dealing with the Agent or any Lender at variance with the Credit
Agreement such as to require further notice by the Agent or any Lender to
require strict compliance with the terms of the Credit Agreement and the other
Loan Documents in the future, except as expressly set forth herein. This
Agreement contains the entire agreement among the Loan Parties and the Lenders
contemplated by this Agreement. No Loan Party has any knowledge of any challenge
to the Agent’s or any Lender’s claims arising under the Loan Documents or the
effectiveness of the Loan Documents. Except as expressly set forth in the
foregoing waiver, the Agent and the Lenders reserve all rights, privileges and
remedies under the Loan Documents.


Section 6. No Novation. Nothing in this Agreement is intended, or shall be
construed, to constitute a novation or an accord and satisfaction of any of the
Obligations or to modify, affect or impair the perfection, priority or
continuation of the security interests in, security titles to or other Liens on
any Collateral for the Obligations.


Section 7. Release. In consideration of the waivers contained herein, each of
the Loan Parties hereby waives and releases the Lenders, the Agent, the
Swingline Lender and the Issuing Bank from any and all claims and defenses,
known or unknown, existing on the date hereof with respect to the Credit
Agreement and the other Loan Documents and the transactions contemplated
thereby.


Section 8. Further Assurances. The REIT Guarantor and the Borrower agree to take
all further actions and execute such other documents and instruments as the
Agent may from time to time reasonably request to carry out the transactions
contemplated by this Agreement, the Loan Documents and all other agreements
executed and delivered in connection herewith.


Section 9. Costs and Expenses. The REIT Guarantor and the Borrower agree to pay
on demand all reasonable, documented out-of-pocket costs and expenses incurred
in connection with the preparation, execution and delivery of this Agreement and
the other instruments and documents to be delivered hereunder or in connection
with the Credit Agreement with respect to the matters covered hereby, including,
without limitation, the reasonable, documented fees, charges and disbursements
of counsel for the Agent with respect thereto and with respect to advising the
Agent as to its rights and responsibilities hereunder and thereunder.


Section 10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.


Section 11. Loan Document. This Agreement shall be deemed to be a Loan Document
for all purposes.


Section 12. Affirmation of Guaranty. By executing this Agreement, the REIT
Guarantor and the Subsidiary Loan Parties each hereby acknowledges, consents and
agrees that all of its obligations and liabilities under the Guaranty and
Security Agreement remain in full force and effect, and that the execution and
delivery of this Agreement and any and all documents executed in connection
herewith shall not alter, amend, reduce or modify




--------------------------------------------------------------------------------




its obligations and liability under the Guaranty and Security Agreement or any
of the other Loan Documents to which it is a party.


Section 13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart to this Agreement by facsimile or other electronic method of
transmission shall be as effective as delivery of a manually executed
counterpart hereof.


Section 14. Severability. In case any provision of or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.


Section 15. Headings. Headings and captions used in this Agreement are included
for convenience of reference only and shall not be given any substantive effect.


[Signatures on Next Page]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Second Amended and Restated Credit Agreement to be duly executed as of the date
first above written.




BORROWER:
COMMUNITY HEALTHCARE OP, LP





By: /s/ W. Page Barnes
Name: W. Page Barnes
Title: Chief Financial Officer


REIT GUARANTOR:                COMMUNITY HEALTHCARE TRUST
                         INCORPORATED




By: /s/ W. Page Barnes
Name: W. Page Barnes
Title: Chief Financial Officer


SUBSIDIARY LOAN PARTIES:        CHCT ALABAMA, LLC
CHCT ARIZONA, LLC
CHCT COLORADO, LLC
CHCT FLORIDA, LLC
CHCT GEORGIA, LLC
CHCT IDAHO, LLC
CHCT ILLINOIS, LLC
CHCT INDIANA, LLC
CHCT KANSAS, LLC
CHCT KENTUCKY, LLC
CHCT LENDING, LLC
CHCT LOUISIANA, LLC
CHCT MARYLAND, LLC
CHCT MICHIGAN, LLC
CHCT MISSISSIPPI, LLC
CHCT NEW YORK, LLC
CHCT OHIO, LLC
CHCT OKLAHOMA, LLC
CHCT PENNSYLVANIA, LLC
CHCT SOUTH CAROLINA, LLC
CHCT TENNESSEE, LLC
CHCT TEXAS, LLC
CHCT VIRGINIA, LLC
CHCT WISCONSIN, LLC
COMMUNITY HEALTHCARE TRUST, LLC
COMMUNITY HEALTHCARE TRUST SERVICES, INC.
CHCT CALIFORNIA, LLC
CHCT WEST VIRGINIA, LLC




By: /s/ W. Page Barnes
Name: W. Page Barnes
Title: Chief Financial Officer












4830-6945-5708 v3
2927475-000042 02/09/2018

--------------------------------------------------------------------------------





AGENT
AND LENDERS:
SUNTRUST BANK, as Agent, as the Issuing Bank, as the Swingline Lender and as a
Lender





By: /s/ Jared Cohen
Name: Jared Cohen
Title: Vice President


    


FIFTH THIRD BANK, as a Lender


By: /s/ Vera B. McEvoy
Name: Vera B. McEvoy
Title: Director II




    
CADENCE BANK, N.A., as a Lender


By: /s/ William H. Crawford
Name: William H. Crawford
Title: Executive Vice President






FIRST TENNESSEE BANK, NA, as a Lender


By: /s/ Cathy Wind
Name: Cathy Wind
Title: SVP






FRANKLIN SYNERGY BANK, as a Lender


By: /s/ Timothy B. Fouts (per Amanda Kolesaui)
Name: Timothy B. Fouts
Title: EVP






BANCORPSOUTH, as a Lender


By: /s/ Randall P. Robinson
Name: Randall P. Robinson
Title: Sr. Vice President


    


CAPSTAR BANK, as a Lender


By: /s/ David A. Bertauf
Name: David A. Bertauf
Title: SVP, Healthcare Group












4830-6945-5708 v3
2927475-000042 02/09/2018

--------------------------------------------------------------------------------





PINNACLE BANK, as a Lender


By: /s/ Allison Jones
Name: Allison Jones
Title: Senior Vice President






SYNOVUS BANK, as a Lender


By: /s/ David. W. Bowman
Name: David W. Bowman
Title: Director






BRANCH BANKING AND TRUST COMPANY, as a Lender


By: /s/ Brian Waldron
Name: Brian Waldron
Title:Vice President














4830-6945-5708 v3
2927475-000042 02/09/2018